Campbell, C. J.,
delivered the opinion of the court.
It is not a valid objection to the admission of dying declarations that the facts sought to be established by them may be proved by other witnesses than the decedent. Such declarations are admissible only as to the circumstances of the killing and are restricted to a statement of facts, and opinions and inferences are to be excluded, but the dying declaration admitted in this case was of a fact and not an opinion or inference of the declarant. It was that *164the defendant shot him without cause. It was not error to admit this declaration. Wroe v. State, 20 Ohio St. 460.

Judgment affirmed.